Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/21 has been entered.
Information Disclosure Statement
The information disclosure statement filed 2/8/21 has been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 1, 3, 15-16, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atti et al. (US 2015/0149157 A1) previously cited by applicant in view of Lakaniemi et al. (US 2007/0208565 A1)
Re claims 1, 15, 18 and 20-21:  Atti et al. teaches a device/apparatus and corresponding method  for encoding including as depicted in figures 1 and 6, generating a first high band portion (124) based on an inputted signal; and generate a set of gain parameters (642) by element (190) based on a high band portion (from (124) and a synthesized signal (680)).  Atti et al. however does not teach that the input signal is a multichannel signal including left and right signals as set forth.  Lakaniemi et al. teaches in a similar encoding environment that the encoding can be performed on either a mono audio signal or a multichannel stereo audio signal that includes left and right signals (paragraph [0017]) thereby allowing for separate encoding of each channel separately (paragraph [0018]). It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the teaching of Lakaniemi et al. into the arrangement of Atti et al. to predictably provide an alternative encoding arrangement that considers encoding channels of a stereo input signal separately.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  Similar features as set forth in claims 15, 19 and 20 which are satisfied by the combination of Atti et al. and Lakaniemi et al. as discussed with respect to claim 1.        

Re claims 3, 16 and 19: note use of transmitter (198) in Atti et al.
Re claim 21: note use of transmitter (198) in Atti et al. satisfying the claimed means for transmitting along with paragraph [0027] teaching devices in which the transmitting means can be integrated into satisfying those as set forth.  
Allowable Subject Matter
Claims 2, 4--14, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The arrangement including in combination those features of claims 1 or claim 15 that additionally include the features of down mixing of signals to obtain a mid-signal as set forth in claims 2 or 17 respectively is neither taught by nor an obvious variation of the art of record.   The arrangement including in combination those features of claim 1 that additionally includes a transmitter and encoder each of which used in a manner with a mid-signal as set forth in claims 4 and 5 is neither taught by nor an obvious variation of the art of record.  The limitations of claims 6-7 depend upon those features set forth in claim 5/1.  The arrangement including in combination those features of claim 1 that additionally includes determining a reference signal and a non-reference signal based on comparisons of energies of the left and right signals as set forth in claim 8 is neither taught by nor an obvious variation of the art of record.   The arrangement including in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        2/25/21